Name: 2001/552/EC: Commission Decision of 11 July 2001 amending for the second time Decision 98/357/EC establishing the list of approved fish farms in Italy (Text with EEA relevance) (notified under document number C(2001) 1840)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  marketing;  fisheries;  agricultural activity
 Date Published: 2001-07-24

 Avis juridique important|32001D05522001/552/EC: Commission Decision of 11 July 2001 amending for the second time Decision 98/357/EC establishing the list of approved fish farms in Italy (Text with EEA relevance) (notified under document number C(2001) 1840) Official Journal L 199 , 24/07/2001 P. 0023 - 0025Commission Decisionof 11 July 2001amending for the second time Decision 98/357/EC establishing the list of approved fish farms in Italy(notified under document number C(2001) 1840)(Text with EEA relevance)(2001/552/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 6 thereof,Whereas:(1) The Member States may obtain the status of approved free of infectious haematopietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) for fish farms located in zones that are non-approved in respect of IHN and VHS.(2) The list of approved fish farms in Italy was established by Commission Decision 98/357/EC(3), as last amended by Decision 2001/187/EC(4).(3) Italy has submitted to the Commission the justifications for obtaining the status of approved farm in a non-approved zone in respect of IHN and VHS for one additional fish farm, as well as the national rules ensuring compliance with the requirements for maintenance of the approved status. The farm concerned is in the Region of Veneto, Province of Vicenza.(4) The Commission and the Member States examined the justifications notified by Italy for this farm.(5) The result of this examination is that this farm meets the requirements of Article 6 of Directive 91/67/EEC.(6) Therefore, this farm is eligible for the status of approved farm situated in a non-approved zone and shall be added to the list of farms, which have already been approved.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 98/357/EC is hereby replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 11 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 162, 5.6.1998, p. 42.(4) OJ L 67, 9.3.2001, p. 81.ANNEXFISH FARMS IN ITALY APPROVED AS REGARDS IHN AND VHSI. REGION: PROVINCIA AUTONOMA DI TRENTOFarms located in Noce basinAss. Pescatori Solandri (Loc. Fucine) CavizzanaFarms located in Brenta basinCampestrin Giovanni Telve Valsugana ( Fontane )Ittica Resenzola Serafini GrignoIttica Resenzola Selva GrignoLeonardi F.lli Levico Terme ( S. Giuliana )Dellai Giuseppe-Trot. Valsugana Grigno ( Fontana Secca, Maso Puele )Farms located in Adige basinCelva Remo PomaroloMargonar Domenico Ala ( Pilcante )Degiuli Pasquale Mattarello ( Regole )Tamanini Livio Vigolo VattaroTroticoltura Istituto Agrario di S. Michele a/A. S. Michele all'AdigeFarms located in Sarca basinAss. Pescatori Basso Sarca Ragoli ( Pez )Stab. Giudicariese La Mola Tione ( Delizia d'Ombra )Azienda Agricola La Sorgente s.s. Tione ( Saone )Fonti del Dal s.s. Lomaso ( Dasindo )Comfish Srl (ex Paletti) Preore ( Molina )Ass. Pescatori Basso Sarca Tenno ( Pranzo )Troticoltura "La Fiana" Di Valenti Claudio ( Bondo )Farms located in Chiese basinFacchini Emiliano Pieve di Bono ( Agrone )II. REGION: VENETOFarms located in Astico basinCentro Ittico Valdastico Valdastico ( Veneto, Province Vicenza )